DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1-11 are objected to as failing to set forth the subject matter which the inventor or a joint inventor. Evidence that claim 1 fail(s) to correspond in scope with that which the inventor or a joint inventor with regards to the invention can be found in the specification, filed 05/20/2020. In said document, reference to paragraph [0022], the inventor or a joint inventor has stated “The first end 342 is configured to be plugged into the card slot 326 of the housing 320. The second end 344 faces the second circuit board 104.”, and this statement indicates that the invention is different from what is defined in the claim(s) because: claim 1, lines 7-9 recites “a bladed power connector including a dielectric frame extending between a first end and a second end, the first end configured to face a second circuit board, the second end being received in the card slot.”  Claims 2-11 are direct dependents upon claim 1, hence they are also objected for the same indefinite limitations.

Allowable Subject Matter
Claims 12-20 are allowed. Independent claims 12 and 19 contain allowable subject matter as indicated below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a mezzanine connector system comprising: a data connector assembly including a data card edge connector and a circuit card coupled to the data card edge connector, the data card edge connector including a connector housing mounted to a first circuit board, the connector housing having a card slot, the data card edge connector including signal contacts and ground contacts configured to be surface mounted to the first circuit board; and a power connector assembly separate and discrete from the data connector assembly, the power connector assembly including a power card edge connector and a bladed power connector coupled to the power card edge connector including a housing extending between a first end and a second end, the first end mounted to the first circuit board, the second end including a card slot, the power card edge connector including power contacts including first contact ends surface mounted to the first circuit board and second contact ends extending into the card slot, the bladed power connector including a dielectric frame holding a first blade at a first side of the dielectric frame and a second blade at a second side of the dielectric frame, the first blade including a first mating edge received in the card slot and a first terminating end opposite the first mating edge, the first terminating end including first press-fit pins to be press-fit into a second circuit board, the second blade including a second mating edge received in the card slot and a second terminating end opposite the second mating edge, the second terminating end including second press-fit pins configured to be press-fit into the second circuit board, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 19, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an antenna assembly comprising: a first circuit board having a first board surface; a second circuit board spaced apart from and parallel to the first circuit board, the second circuit board having a second board surface facing the first board surface; a data connector assembly including a data card edge connector and a circuit card coupled to the data card edge connector including a connector housing mounted to the first board surface of the first circuit board and signal contacts and ground contact, the circuit card including an antenna circuit, the connector housing having a card slot receiving the circuit card, the signal contacts and the ground contacts are surface mounted to the first board surface; and a power connector assembly separate and discrete from the data connector assembly, the power connector assembly including a power card edge connector and a bladed power connector coupled to the power card edge connector, the power card edge connector including a housing extending between a first end and a second end, the first end mounted to the first board surface of the first circuit board, the the power card edge connector including power contacts, the power contacts including first contact ends surface mounted to the first board surface of the first circuit board and second contact ends extending into the card slot, the bladed power connector including a dielectric frame holding a first blade at a first side of the dielectric frame and a second blade at a second side of the dielectric frame, the first blade including a first mating edge being received in the card slot and a first terminating end opposite the first mating edge, the first terminating end including first press-fit pins press fit into vias at the second board surface of the second circuit board, the second blade including a second mating edge being received in the card slot and a second terminating end opposite the second mating edge, the second terminating end including second press-fit pins press-fit into vias at the second board surface of the second circuit board, as recited in claim 19, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The first end 342 is configured to be plugged into the card slot 326 of the housing 320. The second end 344 faces the second circuit board 104.”, and this statement indicates that the invention is different from what is defined in the claim(s) because: claim 1, lines 7-9 recites “a bladed power connector including a dielectric frame extending between a first end and a second end, the first end configured to face a second circuit board, the second end being received in the card slot.” 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831